The application for rehearing invokes reconsideration of two matters resolved against the appellant in the opinion ante. One insistence is that this court erred in its conclusion that the averment of duty expressly averred in plea 5 was "not established by the evidence." The averment is that after the note became due the Denton Company had on deposit with the plaintiff a sum or sums sufficient to pay the *Page 625 
note in full, "and that it was the duty of plaintiff" — to the defendant, an indorser — "to apply said money to the payment" of the note in exoneration of this defendant's liability thereon. Issue was joined on the averments of this, among other pleas. As stated in the original opinion, the contractual engagement evidenced by the note's terms and by the provisions (on the back of the note) to which the defendant affixed her signature contradicted, in legal effect, the averment of duty asserted in plea 5. The burden was upon the defendant to support this material allegation of plea 5. Not having done so in any degree, appellant's contention that plea 5 was proven could not be affirmed. Rasco v. Jefferson, 142 Ala. 705, 709,38 So. 246. The argument that plaintiff should have replied to plea 5, and through that method should have set up the matter of indorser's waiver expressed on both the face and the back of the note sued on, is not well grounded; the burden being upon the defendant to support the indicated material averment of plea 5. As presented on this record, the solution of the particular question is determinable by reference to the evidence on issue joined in plea 5 — not to the absence of pleading subsequent to that plea (5).
Reconsideration by the court of the primary inquiry projected by defendant's pleas asserting that the note evidenced the personal obligation of her husband, J. R. Little, and that she could not be held liable for her husband's debt, confirms the view originally pronounced. A corporation is "incapable of doing the manual act" of executing a writing. Collins v. Hammock, 59 Ala. 448, 454. The signing of the corporate name is shown to have been the manual act of J. R. Little; and the form of execution employed discloses the corporation's relation asprincipal therein, and shows Little's participation in the act to have been only that of an agent to execute the instrument in the corporate name; thus excluding the entertainment of any intent to individually, personally bind J. R. Little. Roney's Adm'r v. Winter, 37 Ala. 277. See Stringfellow v. Mariott,1 Ala. 573, 576.
It is also insisted in support of the rehearing that theauthority of J. R. Little to execute the instrument in the name of, for the Denton Company was open to inquiry by this defendant, an indorser; and that the conclusion should prevail that J. R. Little had no authority to affix the corporate name or to bind the corporation in the premises; wherefore, in consequence of the deserved application of the doctrine which, upon occasion, declares personally liable persons who, without power or authority thereunto, undertake to contract for and in the name of another (citing Belisle v. Clark, 49 Ala. 98; Gillaspie v. Wesson, 7 Port. 454, 31 Am. Dec. 715), the debt evidenced by the negotiable instrument sued on was and is the debt of the defendant's husband to the security of which the wife, under Code, § 4497, cannot be bound (citing Richardson v. Stephens, 122 Ala. 301, 25 So. 39).
As decided in the original opinion in expression of the concluding provisions of Code, §§ 5020, 5021, this defendant, an indorser warranted the genuineness of the instrument in all respects it purported to be, that "all prior parties had capacity to contract," and "that the instrument at the time of his [her] indorsement" was "valid and subsisting." The operation of these statutes was to conclude inquiry by thisindorser into the validity or binding quality of the instrument for the purposes manifested in its face. These statutes (sections 5020, 5021) are not subordinate to the provisions of Code, § 4497, and are not qualified by sections 4497, forbidding suretyship by the wife of the husband's debt. The deserved application of sections 5020, 5021, concludes inquiry into the authority of this husband, J. R. Little, to execute the instrument for the Denton Company alone, through which inquiry, thus inhibited, it is proposed to establish the husband's liability for the debt evidenced by the negotiable instrument sued on. There is no inharmony or inconsistency between the rule of sections 5020, 5021, and section 4497. The stated insistence is not well founded. The waivers, to which the defendant (an indorser) subjected her liability under this instrument, preclude exonerating, discharging advantage to the defendant (an indorser) through the provisions of Code, § 5041 (section 87 of Uniform Negotiable Instruments Act). See, also, Code, § 5025 (section 70 of that act).
The application for rehearing is therefore denied.
SAYRE, GARDNER, and MILLER, JJ., concur. *Page 626